United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.E., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-77
Issued: February 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 8, 2013 appellant filed a timely appeal from the September 26, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury in the
performance of duty on August 22, 2007.
FACTUAL HISTORY
On August 12, 2013 appellant, then a 52-year-old customs and border protection (CBP)
officer, filed a traumatic injury claim alleging that on August 22, 2007 at 5:15 p.m. he sustained
1

5 U.S.C. §§ 8101-8193.

work-related cardiac arrest at the Foreign Law Enforcement Training Center (FLETC) “outdoor
running track by gym.”2 Regarding the cause of the claimed injury, appellant stated, “While I
was detailed to the FLETC as student at the Spanish language academy, I was engaged in
physical training at the facility’s running track when I went into full cardiac arrest.”3 Appellant
stopped work on August 22, 2007 and returned to work on October 30, 2007.
On the same form, Ximena Davila, appellant’s supervisor at FLETC, checked a “no” box
indicating that appellant was not injured in the performance of duty and stated, “Attending the
Basic Spanish Training Program (BSTP) from July 17, 2007 to August 27, 2007. The BSTP had
no physical fitness program as part of the curriculum.” Ms. Davila checked a “yes” box
indicating that her knowledge of the facts of the injury agreed with the statements of appellant
and/or witnesses and noted, “Yes, [appellant] was exercising outside the FLETC gym, on or by
the track. [Appellant] suffered a heart attack. Since the incident occurred after hours, another
student rendered aid until the health unit responded to [the] scene. [Appellant] was revived and
transported to Southeast Georgia Regional Medical Center, to the best of my recollection.”4
In an August 14, 2013 letter, OWCP requested that appellant submit additional factual
and medical evidence in support of his claim for an August 22, 2007 work injury. It asked
appellant to answer questions regarding various aspects of his claim, including the timing of the
filing of his claim,5 the time and location of the claimed injury, and the nature of any
requirement that he engage in recreational or fitness activities.
In a response received on August 20, 2013, appellant stated that Ms. Davila was his first
line supervisor when he took Spanish classes at FLETC, the location to which he was detailed on
August 22, 2007. He asserted that his claim was timely filed because Ms. Davila had actual
knowledge of his claimed August 22, 2007 injury within 30 days. Appellant stated that physical
training was a part of his curriculum at FLETC and that he and other students engaged in it for
two hours a day, two or three days per week. He indicated that, in order to graduate from
FLETC, he had to meet a minimum time on a one-and-a-half-mile run and noted that, as a CBP
official, he was expected to continue his physical training beyond the FLETC academy
requirements in order to maintain a level of fitness necessary for law enforcement personnel.6
Appellant discussed his daily physical fitness routine of running three miles and performing
calisthenics and indicated that, at some point after 5:00 p.m. on August 22, 2007, he sustained
cardiac arrest during the running portion of this routine.
Appellant submitted an August 23, 2007 e-mail, which Kevin Livingston sent to more
than three dozen individuals, including Barbara Johns, a nurse at the FLETC health unit. The
2

Appellant indicated that his cardiac arrest required him to undergo quadruple bypass open heart surgery.

3

The FLETC is located in Glynco, GA. Appellant’s usual duty station was in San Diego, CA.

4

Ms. Davila indicated that appellant’s regular hours at FLETC were Monday through Friday, 7:30 a.m. to 4:30
p.m.
5

OWCP stated, “It does not appear that you filed your claim in a timely manner.”

6

Appellant also indicated that he was injured while engaged in an activity that was voluntary but “nonetheless
expected” of CBP officers.

2

e-mail described how on August 22, 2007 appellant (described as a BSTP student) was found
collapsed on a FLETC running track and detailed the emergency medical treatment he received
at the FLETC health unit and a local hospital on that date. Another August 23, 2007 e-mail from
Ms. Johns to Richard Judy provided further details of appellant’s medical treatment on
August 22, 2007.7
Appellant submitted numerous medical records beginning in August 2007. The records
showed that appellant sustained cardiac arrest while running on August 22, 2007 and that he
underwent coronary artery bypass surgery on August 27, 2007.
In a September 26, 2013 decision, OWCP denied appellant’s claim that he sustained an
injury in the performance of duty on August 22, 2007. It found that he had established that he
was a federal civilian employee who filed a timely claim and that the injury, accident, or
employment factor occurred. However, OWCP further found that appellant had not met a basic
element of establishing a claim, i.e., that his claimed injury occurred in the performance of duty.
Regarding appellant’s failure to establish this element, it stated:
“Specifically, your case is denied because the evidence is not sufficient to
establish that the injury and/or medical condition arose during the course of
employment and within the scope of compensable work factors. Although you
contend you are required to continue your physical training beyond the academy
to maintain a certain level of physical fitness, your agency indicated there was no
physical fitness program as part of your curriculum. Additionally, if you were a
participant of a physical fitness program, you were asked to [provide] a copy of
your physical fitness plan and log of your exercise activity performed. However,
you failed to do so. Lastly, your injury occurred beyond your usual work hours of
7:30 a.m. to 4:30 p.m. You were not authorized to work at the time of your
injury, nor were you performing any duty of your federal employment at the time
of injury. In your own words, you would engage in a personal exercise routine
beginning with a three mile run.”8
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.9
7

The Board notes that the employer and work title of Mr. Livingston and the e-mail recipients (other than
Ms. Johns) remain unclear from the record.
8

OWCP also indicated that, even if appellant established that the claimed injury/event occurred in the
performance of duty, he had not submitted medical evidence showing a causal relationship between the injury/event
and the claimed medical condition.
9

J.H., Docket No. 14-1219 (issued November 24, 2014).

3

The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.10 In cases of injury on or after
September 7, 1974, section 8122(a) of FECA provides that an original claim for compensation
for disability or death must be filed within three years after the injury or death. Compensation
for disability or death, including medical care in disability cases, may not be allowed if a claim is
not filed within that time unless:
“(1) the immediate superior had actual knowledge of the injury or death within 30
days. The knowledge must be such as to put the immediate superior reasonably
on notice of an on-the-job injury or death; or
“(2) written notice of injury or death as specified in section 8119 was given within
30 days.”11
FECA provides for payment of compensation for disability or death of an employee
resulting from personal injury sustained while in the performance of duty.12 The phrase sustained
while in the performance of duty is regarded as the equivalent of the coverage formula commonly
found in workers’ compensation laws, namely, arising out of and in the course of employment.13
To arise in the course of employment, an injury must occur at a time when the employee may
reasonably be said to be engaged in his master’s business, at a place when he may reasonably be
expected to be in connection with his employment, and while he was reasonably fulfilling the
duties of his employment or engaged in doing something incidental thereto.14
The Board has recognized that FECA covers an employee 24 hours a day when the
employee is on travel status and engaged in activities essential or incidental to such duties.15
When the employee, however, deviates from the normal incidents of his trip and engages in
activities, personal or otherwise, which are not reasonably incidental to the duties of the
temporary assignment contemplated by the employer, the employee ceases to be under the
protection of FECA and any injury occurring during these deviations is not compensable.16
With regard to recreational or social activities, the Board has held that such activities
arise in the course of employment when: (1) they occur on the premises during a lunch or
recreational period as a regular incident of the employment; or (2) the employing establishment, by
expressly or impliedly requiring participation, or by making the activity part of the service of the
employee, brings the activity within the orbit of employment; or (3) the employing establishment
10

Charles Walker, 55 ECAB 238 (2004); Charles W. Bishop, 6 ECAB 571 (1954).

11

5 U.S.C. § 8122(a).

12

Id. at § 8102(a).

13

G.N., Docket No. 12-261 (issued July 23, 2012).

14

Id.

15

S.B., Docket No. 10-842 (issued December 9, 2010).

16

Id.

4

derives substantial direct benefit from the activity beyond the intangible value of improvement in
employee health and morale that is common to all kinds of recreation and social life.”17
OWCP procedures provide that, although it is a claimant’s responsibility to establish the
basic elements of a claim, OWCP has the obligation to aid in this process by giving detailed
instructions for developing the required evidence. This includes aiding in developing the
evidence with respect to the question of whether the claim was timely filed within the applicable
time limitation period of FECA and whether the claimed injury occurred in the performance of
duty.18 Additional evidence may be needed where the official superior disagrees with the
claimant’s allegations, has no knowledge of the facts concerning the allegations, or is unable to
furnish sufficient details.19
OWCP procedures also provide that the employee is considered to be in the performance of
duty while engaged in formal recreation and either the employee is paid for participating or the
recreational activity is required and prescribed as a part of the employee’s training or assigned
duties. It is OWCP claims examiner’s responsibility to obtain a statement from the official
superior if such a circumstance is claimed.20 Where injuries are sustained while the employee is
engaged in a recreational activity under other circumstances, it is necessary to ascertain what
benefit, if any, the employing establishment derived from the employee’s participation in the
activity, the extent to which the employing establishment sponsored or directed the activity, and
whether the employee’s participation was mandatory or optional. OWCP procedures further
provide that the claims examiner should require the official superior to submit a statement
showing: (1) whether the employee was required to participate in the activity and, if so, the
reason for such requirement (as well as whether persuasion was used to influence the employee’s
participation if participation was not mandatory); (2) what specific benefit the employer derived
from the employee’s participation in the activity (increasing employee morale is not considered a
direct benefit); (3) whether other employees were required, persuaded, or permitted to participate
in the activity and, if so, this should be explained; (4) whether the employee’s participation in the
activity violated any rules or regulations of the employer and, if so, these should be explained,
including discussion of the manner in which the rule or regulation was enforced; (5) whether the
injury occurred on the employer’s premises and during the employee’s regular working hours
and, if not, this should be explained; and (6) what leadership, equipment, or facilities the
employer provided for the activity.21

17

T.E., Docket No. 13-99 (issued May 10, 2013).

18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.4a
(June 2011).
19

Id. at Chapter 2.800.4b (June 2011).

20

Id. at Chapter 2.804.8a (August 1992).

21

Id. at Chapter 2.804.8b (August 1992).

5

ANALYSIS
On August 12, 2013 appellant filed a traumatic injury claim alleging that on August 22,
2007 at 5:15 p.m. he sustained a work-related cardiac arrest at the FLETC “outdoor running
track by gym.” Regarding the cause of the claimed injury, appellant stated, “While I was
detailed to the FLETC as student at the Spanish language academy, I was engaged in physical
training at the facility’s running track when I went into full cardiac arrest.” In a September 26,
2013 decision, OWCP denied appellant’s claim on the grounds that he did not establish that he
sustained an injury in the performance of duty on August 22, 2007.
The Board finds that the case should be remanded to OWCP for further development as the
evidence currently in the case record is not sufficiently detailed to allow for a reasoned decision
regarding appellant’s claim for an August 22, 2007 work injury.
In its September 26, 2013 decision, OWCP found that appellant filed his claim within the
applicable time limitation period of FECA. However, the Board has held that the issue of whether
a claim was timely filed is a preliminary jurisdictional issue that precedes any determination on
the merits of the claim.22 The Board notes that the record remains vague with respect to whether
appellant filed a timely claim for a work-related injury on August 22, 2007. Appellant asserted
that his claim was timely filed because Ms. Davila, his immediate supervisor, had actual
knowledge of his claimed August 22, 2007 injury within 30 days. Ms. Davila noted on
appellant’s claim form that he suffered a heart attack while running on the track at FLETC to the
“best of my recollection,” but she did not provide a clear indication that she gained this
awareness within 30 days of August 22, 2007, the claimed date of the injury. While an original
claim for compensation for disability or death must be filed within three years after the injury or
death, a compensation claim would still be considered timely if the immediate superior had
actual knowledge of the injury within 30 days.23
If the claim is found to be timely, the record also lacks sufficient detail regarding whether
appellant’s claimed August 22, 2007 injury occurred within the performance of duty. Appellant
asserted that engaging in a physical fitness regimen, such as the regimen he performed on
August 22, 2007, was part of his curriculum at FLETC and stated that, even if these activities
were considered to be voluntary, they were “nonetheless expected” of CBP officers. Ms. Davila
merely noted that appellant’s Spanish language program “had no physical fitness program as part
of the curriculum” without providing any explanation of whether engaging in a physical fitness
regimen was otherwise required by the FLETC program or whether students such as appellant
were encouraged to participate in a physical fitness regimen. Gaining additional information on
this matter is especially important because it appears that appellant was on travel status at the time
of his claimed August 22, 2007 injury.
OWCP procedures indicate that, when the evidence of record is unclear with respect to
the performance of duty in recreational/fitness activity cases, OWCP should request additional
information from the employing establishment. This would include information about whether a
22

See supra note 10.

23

See supra note 11.

6

given recreational or fitness-related activity was required as a part of the employee’s training or
assigned duties or, where injuries where sustained while the employee is engaged in a
recreational activity under other circumstances, whether the employing establishment gained a
substantial benefit from the employee’s participation in the activity, whether the employing
establishment sponsored or directed the activity, and whether the employee’s participation was
mandatory or optional.24
Under FECA, although it is the burden of an employee to establish his or her claim,
OWCP also has a responsibility in the development of the factual evidence, particularly when
such evidence is of the character normally obtained from the employing establishment or other
government source.25
For these reasons, the case shall be remanded to OWCP for further development, to include
an attempt to obtain the above-detailed information in accordance with its procedure and the
relevant precedent. After carrying out this development, OWCP shall issue an appropriate decision
regarding appellant’s claim for an August 22, 2007 work injury.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
met his burden of proof to establish that he sustained an injury in the performance of duty on
August 22, 2007.

24

See supra notes 20 and 21.

25

Willie A. Dean, 40 ECAB 1208 (1989).

7

ORDER
IT IS HEREBY ORDERED THAT the September 26, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: February 2, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

